Bloodwobth, J.
While the evidence connecting the defendant with the offense charged is somewhat weak and unsatisfactory, and if this court were allowed to pass upon the facts as a jury, it might not have rendered the verdict returned, questions of fact are exclusively for the jury, and where a judge “fresh from the atmosphere of the trial sends to us a record in which he endorses the finding of the jury which tried the case in his presence,” the “wisdom and discretion of the trial judge is sufficient for us to endorse his judgment.” No error was committed when the motion for a new trial was overruled.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.